Title: From Alexander Hamilton to Otho H. Williams, 10 December 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentDec. 10. 1791.
Sir

It has been represented to me by Mr. Kearney Wharton of Philadelphia, that some hardship has fallen on him in consequence of the want of proper instruments to ascertain the strength of a parcel of Rum belonging to him and lately imported by Messrs. Oliver and Thompson from Antigua. Though I have not yet decided how far it may be proper to make these revisions, I wish that measures may be taken by you in conjunction with the Surveyor to have the whole invoice reexaminied, and such enquiries made as to the difference of price between it and Rum of Antigua as has been taken, or as it appears likely to be necessary for the owners to accept. You will be aware that particular care is necessary in examining goods, which have been so long unladen, and which may have passed through several hands.
I am, Sir,  Your obedt. servant

Alexander Hamilton
Otho H. Williams EsqCollector Baltimore.

